Citation Nr: 1200905	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  11-17 944	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for defective vision, 

2.  Entitlement to service connection for defective vision, to include keratoconus.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1956 to August 1960.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, which found that new and material evidence had not been submitted to reopen a claim for service connection for defective vision, claimed as keratoconus. 

The Veteran provided testimony during a videoconference hearing before the undersigned in November 2011.  A transcript is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for defective vision, including keratoconus, is remanded to the RO via the Appeals Management Center (AMC); and is discussed in the REMAND section of this decision.


FINDINGS OF FACT

1.  In June 1975, service connection for defective vision was denied in an unappealed rating decision; no notice of disagreement or evidence was received within one year of that decision.

2.  Evidence received since the June 1975 rating decision is not cumulative or redundant of the evidence previously of record and raises a reasonable possibility of substantiating a claim for service connection for defective vision.


CONCLUSIONS OF LAW

1.  The June 1975 rating decision that denied the claim for service connection for defective vision is final.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).

2.  The evidence received since the June 1975 rating decision is new and material and sufficient to reopen the claim for service connection for defective vision, claimed as keratoconus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

To the extent the Board is reopening the claim, the issue on appeal is substantiated, and there are no further VCAA duties with regard to that issue.  Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for finding new and material evidence, and view the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Service connection for defective vision was denied in a June 1975 rating decision on the basis that service treatment records did not document treatment for any new eye disorder and did not demonstrate a worsening of his pre-existing loss of visual acuity.  The Veteran did not submit a notice of disagreement within one year; nor was any additional evidence received during that period.  Therefore, the decision on the claim became final.  38 U.S.C.A. 38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.1103.

The evidence of record at the time of the June 1975 decision included service treatment records, which were in relevant part negative for treatment of keratoconus or any other eye-related disorder.  The December 1956 enlistment medical history shows that the Veteran reported having never had eye trouble.  On examination for enlistment, his uncorrected distant vision was 20/100 in the right eye and 100/70 in the left.  With correction his vision remained 20/100 in the right eye and improved to 20/50 in the left.  He was given an E3 profile and placed in physical category "C", but was found qualified for service.

On the report of medical history completed for separation from service in July 1960, he reported a history of unspecified eye trouble and it was noted that he wore glasses.  This history was repeated on the report of examination for service discharge, but there was no elaboration.  Uncorrected distant vision was 20/30 in the right eye and 20/70 in the left.  Corrected vision was not reported.  The Veteran's physical file included a "1" under eyes.  He was placed in physical category "A."

Also of record was a January 1975 letter from the Veteran's private physician, who stated that he had treated the Veteran for keratoconus since November 1961.  The report showed that the Veteran had been prescribed new contact lenses approximately every two years.

Evidence received since the June 1975 decision, includes the Veteran testimony at the Board hearing.  He testified that while stationed at Goose Bay, Labrador, sometime after May 1959, he had a sudden onset of extremely blurry vision and double vision to the extent that he could no longer read.  He stated that keratoconus was diagnosed; and a Navy captain on the base prescribed corrective contact lenses.  Prior to service, he had only needed reading glasses.  

The Veteran also submitted an April 2010 letter from his private physician, who described currently diagnosed keratoconus as a progressive eye disease in which degenerative thinning of the cornea results in a complex irregular bulging of the normally round, spherical cornea.  The disease resulted in grossly distorted vision, light sensitivity, halos, decreased visual acuity, glare, image ghosting, and sometimes double vision.  The vision distortion was described as similar to looking through a car windshield while driving in a rainstorm without using windshield wipers.  

This evidence is new in that it was not previously of record.  It pertains to a basis for the prior denial, namely that the Veteran was not treated for an eye disorder in service and that a pre-existing disability did not worsen.  It raises a reasonable possibility of substantiating the claim as it would trigger VA's duty to get an examination.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The claim is therefore reopened.


ORDER

New and material evidence having been received; the claim for service connection for defective vision is reopened.  


REMAND

As noted above, the Veteran testified that he received treatment for keratoconus while stationed at Goose Bay, Labrador between May 1959 and his discharge from service.  Service treatment records show an evaluation of visual acuity in April 1959, but the claims folder contains no records of treatment at Goose Bay.  VA has a duty to specifically request records of the reported in-service treatment.  38 U.S.C.A. § 5103A(c)(1) (West 2002).  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

There is competent evidence of a current disability and the Veteran has provided competent evidence that the current disability may be related to service and he was treated for that disability within two years of service.  On the other hand there is evidence of significant impairment of visual acuity at the time of his entrance into service, his visual acuity was reportedly better at service discharge than at entrance and the separation documents make no mention of the reported use of contact lenses.  A medical opinion is needed as to the likelihood that the keratoconus had its onset in service.

Accordingly, the claim is REMANDED for the following:

1.  The agency of original jurisdiction (AOJ) should take the necessary steps to obtain records of the Veteran's treatment for eye disorders at Gander Bay between May 1959 and August 1960.  

Efforts to obtain the records should continue until it is reasonably certain that the records do not or exist or further efforts to obtain them would be futile.

2.  The Veteran should be afforded a VA eye examination to determine whether the current keratoconus had its onset in service.

The examiner should opine whether keratoconus clearly and unmistakably pre-existed service.  If so, the examiner should opine as to whether the keratoconus clearly and unmistakably underwent no aggravation in service.

If keratoconus did not clearly and unmistakably pre-exist service and clearly and unmistakably underwent no aggravation in service; the examiner should opine as to whether keratoconus was at least as likely as not present in service.

The examiner should provide reasons for these opinions.

The examiner is advised that the Veteran is competent to report diagnoses related by treatment providers, his symptoms and history.

The Veteran's reports must be considered in formulating any opinion.  If the Veteran's reports are discounted, the examiner must provide reasons for doing so.

If an opinion cannot be given without resort to speculation, the examiner must provide reasons why this is so, and must state whether there is additional evidence that would permit the necessary opinions to be provided.

3.  The AOJ should review the examination report to insure that it complies with the requirements of this remand.

4.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be issued before the case is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


